EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sam Riebe on 2/14/2022.

The application has been amended as follows:
In the claims
Claim 1, line 6, the phrase "an insert coupled" has been changed to --an insert fixedly coupled--

Claim 12, line 4, the phrase "an insert mounted" has been changed to --an insert fixedly mounted--

Claim 16, line 6, the phrase "an insert coupled" has been changed to --an insert fixedly coupled--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The above examiner's amendments are made to require the "insert" be coupled/mounted in such a 
US 5,582,260 and pads 2 in fig 2
US 2009/0065262 and "movable member 32" in fig 4
US 8,087,479 and "pads 602" in fig 7

Each independent claim requires a drill bit with blades defining a gauge region of the bit, and an oblong insert fixedly mounted in a blade's gauge region. The insert is mounted at a "rake angle" (i.e. not neutrally mounted, but rather has a positive or negative rake angle). The insert has an "upper surface" that defines "a bearing surface". This "upper surface" (claim 1) / "bearing surface" [of the upper surface] (claims 12 & 16) which rubs "against a subterranean formation being drilled without exceeding a compressive strength of the subterranean formation" (i.e. is not a cutter that removes formation material). The "upper surface" / "bearing surface" has "a first end" that "defines" (claim 1) / "comprises" (claims 12 & 16) "a radially outermost surface of the insert" and a "second end" that "extends radially below the outer surface of the blade in the gauge region".
The examiner notes that the "bearing surface" with the "first" and "second ends" are expressly on the "upper surface" of the insert. In other words, the "second end" which "extends radially below the outer surface of the blade" must still be part of the "upper surface" of the insert that also defines the radially protruding portion. This is further supported by the "rake angle" limitation paired with these phrases.

cutter inserts are known. See US 5,163,524 and "cutting elements 22 on the gauge pads" (fig 1) for example. However the present inserts do not exceed the compressive strength of the formation (i.e. are not cutters).
Wear resistant non-cutting gauge inserts are also known. However they are either flush mounted (US 4,499,795 - "wear pads 8" - fig 1; US 4,545,411 - "gauge buttons 42" - fig 1) or project outwardly in a manner that fails the "second end" limitation of the present claims (US 4,512,425 - "gauge inserts 40" - fig 6; US 5,467,836 - "gage inserts 123" - fig 12).
US 5,819,862 teaches "bearing inserts 20" (fig 1). The inserts rub against the formation wall (figs 8-11) but are not taught as mounted & shaped such that a first end of the upper surface rubs, and a second end of the upper surface is below the blade's outer surface. The closets is in fig 17, but in such a situation it is the center of "diamond layer 43" that provides the bearing surface, not an upper or lower surface nor an end of the upper surface.
Beyond not being available as prior art, US 2019/0100968 teaches an elongated "gauge feature 138" (fig 10) but does not teach a second end of the upper surface extends below the surface of the blade. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676